Citation Nr: 0913308	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-14 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right hip/sacroiliac joint arthritis.

2.  Entitlement to an initial compensable rating for plantar 
wart and tinea pedis of the right foot, to include 
toenail/foot fungus, bilateral plantar surfaces, and wire 
2nd/3rd toe right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active service from June 1977 to March 1978 
and from July 1983 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran received a 
videoconference hearing before the undersigned Veterans Law 
Judge in January 2007.  The Board notes that these two issues 
were remanded by the Board in April 2007 for further 
development.  All relevant evidence having been completed, 
these claims now return before the Board.


FINDINGS OF FACT

1.  The veteran's right hip disability is manifested by pain 
and no more than mild limitation of motion, with no objective 
findings of instability.

2.  The veteran's plantar wart and tinea pedis of the right 
foot, to include toenail/foot fungus, bilateral plantar 
surfaces, and wire 2nd/3rd toe right foot, results in a 
chronic tender or painful spot on the plantar surface over 
his third metatarsal head on the right; this area is no 
larger than 2 cm by 2 cm, and does not require systemic 
therapy.





CONCLUSION OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right hip/sacroiliac joint arthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5003, 5251, 5252, 5253 (2008).

2.  The criteria for a 10 percent evaluation, but no higher, 
for plantar wart and tinea pedis of the right foot, to 
include toenail/foot fungus, bilateral plantar surfaces and 
wire 2nd/3rd toe right foot, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West & Supp. 2008); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7801-06, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated June 2004, February 2005, October 
2005, and November 2007, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate his claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  

However, the veteran's claims for increased disability 
ratings arise from his disagreement with the initial 
evaluations following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Goodwin v. 
Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service and VA medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been informed of 
the law relevant to his claims.  The veteran was medically 
evaluated in conjunction with this appeal several times. 
Therefore, the Board finds that the duties to notify and 
assist have been met.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2008).  The 
Board notes that claims for increased ratings require 
consideration of entitlement to such ratings during the 
entire relevant time period involved, i.e. from the date the 
veteran files a claim which ultimately results in an appealed 
RO decision, and contemplate staged ratings where warranted.  
See Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As to the veteran's claim of entitlement to an initial rating 
in excess of 10 percent for right hip/sacroiliac joint 
arthritis, the Board notes that the veteran is currently 
rated under 38 C.F.R. § 4.71, Diagnostic Code 5252, for 
limitation of thigh flexion.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003. Id.

With respect to the diagnostic codes governing limitation of 
motion of the hip, a 10 percent rating is warranted for thigh 
extension limited to 5 degrees (Diagnostic Code 5251); thigh 
flexion limited to 45 degrees (Diagnostic Code 5252); 
limitation of thigh rotation, cannot toe-out more than 15 
degrees, of the affected leg (Diagnostic Code 5253); or 
impairment of thigh abduction, cannot cross legs (Diagnostic 
Code 5253).  A 20 percent rating is warranted for thigh 
flexion limited to 30 degrees (Diagnostic Code 5252) or 
impairment of thigh abduction, motion lost beyond 10 degrees 
(Diagnostic Code 5253).  Normal range of motion of the hip is 
measured from 0 to 125 degrees of flexion, and 0 to 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II (2008).  
The maximum available evaluation under Diagnostic Code 5251 
is 10 percent, which the veteran is already in receipt of.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10 (2008).  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant." 
38 C.F.R. § 4.40 (2008).

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation, for the veteran's 
service connected right hip/sacroiliac joint arthritis, have 
not been met.  As noted above, in order to warrant a rating 
in excess of 10 percent, the veteran would have to be found 
to have thigh flexion limited to 30 degrees or impairment of 
thigh abduction, motion lost beyond 10 degrees.  None of the 
evidence of record shows such findings.

Reviewing the relevant evidence of record, X-rays of the 
veteran's right hip from August 2004 shows some degenerative 
changes involving the sacroiliac joint.

An August 2004 report of VA examination noted that the 
veteran reported a right hip pain, and a giving-way sensation 
with a twisting motion.  He did not feel his hip limited his 
activities.  Examination of the right hip showed some mild 
pain with internal rotation but no pain with external 
rotation.  He did have full range of motion with 100 degrees 
of flexion, 10 degrees of extension, 70 degrees of external 
rotation, and 30 degrees of internal rotation.  There was no 
crepitus or instability, and there was 5/5 strength of hip 
flexion and extension.  The veteran was diagnosed with right 
sacroiliac degenerative joint disease.

A VA examination report of November 2005 indicated that the 
veteran reported periodic problems with his hip locking up on 
him.  He reported occasional pain with no stiffness, 
swelling, or instability.  Examination of the right hip 
revealed no tenderness to palpation over his trochanter.  He 
had no pain with internal and external rotation, as well as 
flexion and extension.  He had full range of motion, 100 
degrees of flexion, 10 degrees of extension, 70 degrees of 
external rotation, and 30 degrees of internal rotation.  
There was no instability or locking found, and no loss of 
motion with repetitive motion noted.

A December 2007 report of VA examination indicated that the 
veteran reported decreased motion and increased pain in his 
right hip.  Upon examination, range of motion of the right 
hip was extension with pain at 0 to 30 degrees, flexion with 
pain at 0 to 100 degrees, abduction with pain at 0 to 46 
degrees, adduction with pain at 0 to 20 degrees, and internal 
and external rotation with pain at 0 to 40 degrees.  The 
range of motion of the right hip was additionally limited 
following repetitive use on this examination due to pain 
resulting in a 10 degree further reduction in extension with 
range of motion of 0 to 20 degrees as well as internal and 
external rotation reduction due to pain of loss of 10 
degrees.  There was no trochanteric tenderness of the right 
hip.  X-rays noted mild right hip arthritis that appeared to 
have recently developed.  An addendum to this report dated 
June 2008 confirmed that after a thorough review of the 
veteran's claims file, the examiner still felt that the 
veteran's diagnosis should be degenerative joint disease the 
right hip.

Even considering pain on motion, and a loss of additional 
range of motion due to repetitive use, the veteran at no 
time, during the course of this appeal, has been found to 
have thigh flexion limited to 30 degrees or impairment of 
thigh abduction, motion lost beyond 10 degrees, such that a 
higher rating would be warranted under either Diagnostic Code 
5252 or 5253.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this disability.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

As to the veteran's claim of entitlement to an initial 
compensable rating for plantar wart and tinea pedis of the 
right foot, to include toenail/foot fungus, bilateral plantar 
surfaces and wire 2nd/3rd toe right foot, the veteran is 
currently rated under Diagnostic Code 7813, for 
dermatophytosis.  38 C.F.R. § 4.118, DC 7813, directs that 
dermatophytosis (ringworm: of body, tinea corporis; of head, 
tinea capitis; of feet, tinea pedis; of beard area, tinea 
barbae; of nails, tinea unguium; of inguinal area (jock 
itch), tinea cruris) is to be rated based on the predominant 
disability (e.g. as disfigurement of the head, face, or neck 
(DC 7800), as scars (DCs 7801, 7802, 7803, 7804, or 7805), or 
as dermatitis (DC 7806)).

The predominate disability in this case is rated by analogy 
under the diagnostic code for rating scars.  A 10 percent 
evaluation is assigned for scars other than on the head, 
face, or neck, which are deep or cause limited motion in an 
area exceeding six square inches; for scars covering an area 
of 144 square inches or greater even when superficial and 
without resulting motion limitation; for a superficial 
unstable scar; or scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801-04.  
Otherwise, scars can be rated on the limitation of motion of 
the affected part.  Diagnostic Code 7805.  However, as there 
is no indication that this disability causes limitation of 
motion, the Board does not find a rating under the applicable 
codes governing limitation of motion would be warranted.  A 
20 percent rating would be warranted only under Diagnostic 
Code 7801, for scars that were deep or caused limited motion, 
in an area exceeding 77 square centimeters.  For Diagnostic 
Codes 7802, 7803, and 7804, a 10 percent evaluation is the 
highest available.

Under the relevant code pertaining to dermatitis, a 10 
percent rating for dermatitis requires at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating contemplates 20 to 40 percent of the entire 
body, or 20 to 40 percent of the exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Taking into account all relevant evidence, the Board finds 
that a 10 percent rating, but no higher, would be warranted 
for the veteran's plantar wart and tinea pedis of the right 
foot, to include toenail/foot fungus, bilateral plantar 
surfaces and wire 2nd/3rd toe right foot.  In this regard, 
the Board notes that the evidence of record does show that 
the area of the veteran's plantar wart is painful on 
examination. 

Reviewing the evidence of record, a July 2004 report of VA 
examination noted evidence of fungal infections on the bottom 
of the veteran's right foot, with cracking and dried skin.  
The veteran was diagnosed with tinea pedis on the right foot, 
and one plantar's wart on the right foot.

August 2004 X-rays of the veteran's right foot show a small 
calcific density near the base of the 5th metatarsal, likely 
representing a small ossicle.  No bony abnormalities were 
seen.

An August 2004 report of VA examination noted that the 
veteran reported a history of plantar fasciitis, with no 
current problems related to this.  He did note a wart on his 
third metatarsal head plantarly, but this caused him very 
little problems, and only caused pain when he directly 
strikes the area.  It does not affect his walking.   Upon 
examination, the veteran was found to have a 1 cm round wart 
on the plantar surface over his third metatarsal head on the 
right, with no erythema, edema, or other problems.  There was 
no tenderness to palpation except for the area directly over 
the wart.  There was no restricted or painful motion, and no 
weakness or instability of the feet.  Nails were normal.  
There were no abnormal callosities or edema.  The veteran was 
diagnosed with bilateral plantar fasciitis, resolved, and a 
right third metatarsal head wart.

On VA foot examination of February 2005, the veteran was 
noted to have a 1 cm round wart on the plantar surface of his 
third metatarsal head without any surrounding erythema, 
edema, or other problems.  There was some slight tenderness 
to palpation over the dorsolateral aspect of the mid foot.  
There was no restricted or painful motion.  He had no real 
pain with midfoot supination and pronation.  There were 
normal nails and normal pulses.  He had normal foot posture.  
The veteran was diagnosed with early arthrosis of the right 
midfoot.

An April 2005 treatment record noted that the veteran 
underwent incision and curettage for his plantar wart.

A December 2007 report of VA examination indicated that the 
veteran reported increasing pain he felt was plantar 
fasciitis.  He reported that this pain affected his walking 
and slowed him down.  Examination of the right foot showed a 
callus that was 2 by 2 cm under the second metatarsal on the 
ball of the foot which was painful to the touch.  There was 
no edema and no flat feet.  There was no restricted motion, 
but there was tenderness at the attachment sites of the 
plantar fascia.  There was no abnormal weight bearing, 
weakness, or instability.  There was a 30 degree hallux 
valgus deformity of the great toe.  There was also 
discoloration and thickening of the toenails of the right 
foot.  There was no tinea pedis or plantar warts observed.  
It was noted that X-rays of the right foot showed arthritis 
of the first metatarsophalangeal joint not seen in previous 
examinations.  The veteran was diagnosed with plantar 
fasciitis, a mild hallux valgus deformity, degenerative joint 
disease of the right foot, and onychomycosis of the toenails 
of the right foot.  The examiner specifically indicated that 
the objective data did not support a diagnosis for tinea 
pedia or plantar warts.  An addendum to this examination, 
dated June 2008, indicates that, after a review of the 
veteran's claims file, the examiner felt the veteran's 
diagnosis would more properly be degenerative joint disease 
of the right fifth metatarsal, with no objective findings for 
pes planus.

The Board finds that the evidence shows that the veteran's 
plantar wart, or callus residual thereof, has been 
consistently tender or painful on examination.  As such, the 
Board finds that the veteran would be entitled to a 10 
percent rating under Diagnostic Code 7804, for a disability 
as analogous to a painful superficial scar.  However, as to a 
rating in excess of 10 percent, the Board notes that, as the 
veteran's affected area has never been found to be bigger 
than 2cm by 2cm, nor is it deep, and it does not cause 
limited motion, he would not qualify for any higher rating 
under Diagnostic Code 7801.  Further, it is not in an exposed 
area, nor does it cover 20 to 40 percent of the veteran's 
entire body, and the disability does not require the use of 
systemic therapy such as corticosteroids.  As such, the Board 
finds that a higher evaluation under Diagnostic Code 7806 
would not be warranted.  Therefore, the Board finds that the 
veteran would be more properly rated as 10 percent disabled 
for this disability.

The Board specifically points out that the veteran is already 
in receipt of a noncompensable evaluation for bilateral pes 
planus with arthritis of the right foot fifth metatarsal.  
This issue is not before the Board at this time.  The Board 
notes however that, as the veteran already has service 
connection for a condition involving arthritis of the foot, 
he cannot now receive an increased evaluation for the current 
foot condition on appeal based on arthritis, as this would 
constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 
(2008).


ORDER

Entitlement to an initial rating in excess of 10 percent, for 
right hip/sacroiliac joint arthritis, is denied.

Entitlement to 10 percent rating for plantar wart and tinea 
pedis of the right foot, to include toenail/foot fungus, 
bilateral plantar surfaces and wire 2nd/3rd toe right foot, 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


